5 F.3d 1556
1993-2 Trade Cases   70,406
In re INSURANCE ANTITRUST LITIGATION.ACE CHECK CASHING, INC.;  Acme Corrugated Box Company, Inc.,Anastasios Markos, t/a Municipal Exxon;  Bay Harbor ParkHomeowner's Association, Inc.;  Bensalem Township Authority;Big D Building Supply Corporation, et al., PrivatePlaintiffs, Plaintiffs-Appellants,andState of Alabama, et al., Plaintiffs,v.AETNA CASUALTY AND SURETY COMPANY;  Allstate InsuranceCompany;  Cigna Corp.;  Hartford Fire InsuranceCompany, et al., Defendants-Appellees.STATE OF CALIFORNIA;  City of Lafayette;  City and County ofSan Francisco;  County of San Benito, Plaintiffs-Appellants,v.INSURANCE SERVICES OFFICE, INC., CNA RE (U.K.) LTD.;Continental Reinsurance Corporation;  Union-AmericaInsurance Co.;  Edwards & Payne Ltd.;  Excess Insurance Co.,Ltd.;  General Reinsurance Corp.;  Thomas A. Greene &Company, Inc.;  Kemper Reinsurance London;  Lloyd'sUnderwriters & Brokers;  Mercantile & General ReinsuranceCompany of America;  North American Reinsurance Corporation;Oxford Syndicate Mgmt. Ltd.;  (sued herein as K.F. Adler &Others (U.A.) Ltd.);  Prudential Reinsurance;  ReinsuranceAssociation of America;  Terra Nova Insurance Co.;  AetnaCasualty and Surety Company;  Allstate Insurance Company;Winterthur Reinsurance Corporation of America;  Cigna Corp.;Hartford Fire Insurance Company, Defendants-Appellees.STATE OF LOUISIANA, Cities of Baton Rouge, New Orleans,Slidell, Nachitoches and Eunice, Plaintiffs-Appellants,v.HARTFORD FIRE INSURANCE COMPANY;  Allstate Insurance;  AetnaCasualty and Surety Company;  Cigna Corp., et al.,Defendants-Appellees.
Nos. 89-16405, 89-16513 and 89-16531.
United States Court of Appeals,Ninth Circuit.
Oct. 6, 1993.

1
On Remand from the United States Supreme Court.


2
Before BEEZER, and NOONAN, Circuit Judges, and SINGLETON,* District Judge.

ORDER

3
The judgment of the district court is reversed and the case is remanded to it for trial in accordance with the opinion of the Supreme Court.  Hartford Fire Insurance Co. v. California, --- U.S. ----, 113 S. Ct. 2891, 125 L. Ed. 2d 612 (1993).



*
 The Honorable James K. Singleton, United States District Judge for the District of Alaska, sitting by designation